Title: From Abigail Amelia Adams Smith to Thomas Boylston Adams, 10 June 1805
From: Smith, Abigail Amelia Adams
To: Adams, Thomas Boylston



My Dear Brother
New York june 10th 1805

a week or two past we had your Marriage announced in our news papers and I have been congratulated upon it by many of your friends, and I confess have been waiting ever since for a communication from yourself, to offer my congratulations to you, upon an event that I most cordially wish and expect will be productive of your happiness
permit me to present myself to my new sister through your mediation which I presume must be most acceptable to her from the amiable character I have universally heard her represented I am predisposed to Love and admire and respect her. I hope before many months are elapsed to have the pleasure of a personal interview with you all
Your friend Robert Hare made us a visit the other day and enquired very particularly after you—it is said that he is soon to marry Miss Kean what think you of it?
remember me to all friends and beleive me affectionately your / sister

A Smith